        Case 1:19-cr-00067-PGG Document 129 Filed 04/15/21 Page 1 of 5
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     April 15, 2021

BY ECF

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Joseph Hoats, S1 19 Cr. 67 (PGG)

Dear Judge Gardephe:

        The defendant in this case, Joseph Hoats, is scheduled to be sentenced on May 3, 2021.
For the reasons set forth below, the Government submits that a sentence within the Guidelines
Range of 15 to 21 months’ imprisonment would be sufficient but not greater than necessary to
serve the legitimate purposes of sentencing.

A. Factual Background

       The defendant’s conviction in this case arises from his false statements in a sworn
declaration that were made to conceal his involvement in a scheme to extract value from a fictitious
and forged settlement agreement between Christopher and Susan Hammatt and the General Motors
Company (“GM”)

       In January 2015, Joseph Hoats, a licensed attorney in California, filed a lawsuit (“Lawsuit
One”) on behalf of Christopher and Susan Hammatt, a married couple, against the General Motors
Company (“GM”), alleging “traumatic brain injury” to Christopher Hammatt arising from defects
in a GM vehicle that caused airbags to deploy without notice. The complaint sought $100 million
in damages, alleging that the purported injuries caused Christopher Hammatt to lose “his career as
a successful attorney in Southern California and caused his family to lose a father, husband and a
role model.” Hoats signed the Lawsuit One complaint, and the complaint listed his office address
and telephone number, as well as a Hotmail address in his name (the “Hoats Hotmail”).
(Presentence Investigation Report (“PSR”) ¶ 9.)

         In March 2015, Lawsuit One was transferred to the United States District Court for the
Southern District of New York (“SDNY”) and consolidated with the GM “Ignition Switch” multi-
district litigation (the “GM MDL”), overseen by the Honorable Jesse M. Furman. The Hammatts
and Hoats voluntarily dismissed Lawsuit One after it was transferred to SDNY. (PSR ¶ 10.)
         Case 1:19-cr-00067-PGG Document 129 Filed 04/15/21 Page 2 of 5
                                                                                         Page 2 of 5


       In the summer of 2015, the Hammatts filed a second lawsuit (“Lawsuit Two”) against GM
in the Central District of California. Like Lawsuit One, Lawsuit Two alleged that Christopher
Hammatt sustained injuries from the deployment of an airbag in his GM vehicle. However, in an
apparent attempt to avoid transfer to SDNY, the Hammatts removed allegations related to the
vehicle’s ignition switch. Nonetheless, in December 2015, the United States Judicial Panel on
Multidistrict Litigation transferred Lawsuit Two to SDNY and consolidated it with the GM MDL.
(PSR ¶ 11.)

        Hoats was also the attorney of record for the Hammatts in Lawsuit Two. The Lawsuit Two
complaint listed a Gmail address in Hoats’s name (the “Hoats Gmail Account”) as his email and
listed Hoats’s office address and telephone number. According to records obtained from the clerk
of the United States District Court of the Central District of California, Hoat’s CM/ECF account
was used to commence both Lawsuit One and Lawsuit Two and the Hoats Hotmail Account
received ECF notifications in both cases. Based on records obtained from Google LLC, the Hoats
Hotmail Account received ECF notifications in Lawsuit One and Lawsuit Two and the Hoats
Gmail Account appeared to auto-forward communications to the Hoats Hotmail Account,
including communications with counsel for GM about Lawsuit Two. Furthermore, the Hoats
Hotmail Account was the recovery address for the Hoats Gmail Account, and text message
communications between Hoats and Christopher Hammatt showed that Hammatt furnished to
Hoats the Hoats Gmail Account login information. (PSR ¶ 12.)

       In March and April 2016, the user of the Hoats Gmail Account corresponded with counsel
for GM about a potential settlement of Lawsuit Two. Counsel for GM requested documentation
about, among other things, Christopher Hammatt’s asserted injuries and damages. GM never
received the requested materials. (PSR ¶ 13.)

       In the summer of 2016, the users of the Hoats Gmail Account and an email address in the
name of “Craig Johnson,” who purported to be Hoats’s paralegal but in reality was Christopher
Hammatt, emailed multiple litigation funding companies in an effort to get a loan on behalf of the
Hammatts on the basis of a fictitious settlement agreement with GM. For example, in an August
5, 2016 email to a litigation funding company, the Hoats Gmail Account wrote, “Hi, we have
another client that is Suing GM and it appears we have a settlement on the Table for $16.5 million,
but the client is hurting financially and it will take another 3 to 4 months before they see their
money.” On August 7, 2016, “Craig Johnson” and the Hoats Gmail Address emailed a fictitious
$16.5 million settlement agreement between the Hammatts and GM. The fictitious settlement
agreement appeared to be signed by Hoats. (PSR ¶ 14.)

       On August 8, 2016, in an effort to induce a litigation funding company to lend money to
the Hammatts on the basis of the fraudulent settlement agreement, “Craig Johnson” sent another
email, which did not copy either of the Hoats email accounts, which stated:

       Mr. Hammatt was one of the brotherhood. The family has lost their cars, their
       home(s), their boat, and other items. Mrs. Hammatt had to sell her husband’s
       watches, his gun collection, she has sold almost all of her jewelry and artwork they
       owned. I know that they will be getting a large sum of money in about six months,
       but it is so sad to see this family suffer. They are on food stamps and get donations
         Case 1:19-cr-00067-PGG Document 129 Filed 04/15/21 Page 3 of 5
                                                                                       Page 3 of 5


       from the Church for their kids clothing. Please don’t let Mr. Hoats know I sent you
       this. I am the one who deals with the clients almost every day.

(PSR ¶ 15.)

         On August 10, 2016, the Hammatts and Hoats executed a $75,000 lending agreement with
a litigation funding company. Each of Christopher Hammatt, Susan Hammatt, and Hoats signed
the funding agreement, and each signature was notarized. Based on a law enforcement interview,
the notary who witnessed Hoats’s signature confirmed Hoats’s identity by inspecting Hoats’s
driver’s license before Hoats signed. On August 11, 2016, the funding company wired $30,000 to
Susan Hammatt’s bank account. (PSR ¶ 16.)

       After Lawsuit Two was filed, the Hammatts repeatedly failed to comply with their
discovery obligations, and Judge Furman granted GM’s motion to dismiss Lawsuit Two. In or
about March 2017, the Hammatts retained new counsel for Lawsuit Two, and new counsel filed a
motion to reopen the case. GM opposed the motion. (PSR ¶ 17.)

        During motion practice related to the Hammatts’ motion to reopen their case against GM,
Hoats submitted a letter and a sworn declaration (attached hereto as Exhibit A) to Judge Furman
in which Hoats falsely claimed that he had no knowledge of Lawsuit Two or the Hoats Gmail
Account, which was listed on the Lawsuit Two complaint and was used to correspond with GM’s
counsel and litigation funding companies. For example, Hoats falsely claimed, among other
things: “Since I had no access to [the Hoats Gmail Account], I was not monitoring same and could
not know to monitor this particular email account.” Hoats also falsely claimed that he had not
been checking the Hoats Hotmail Account, which would have alerted him to the existence of
Lawsuit Two: “I had no urgent reason to be checking my Hotmail account for a large part of the
calendar year of 2016 and 2017 to date, prior to the revelation of my alleged representation of
Plaintiffs in this instant action.” These statements, among others in the declaration, were false.
(PSR ¶ 18.)

       Pursuant to his plea agreement, Hoats has acknowledged that prior to submitting his sworn
declaration, Hoats was “aware of, and acquiesced in others’ use of, [the Hoats Gmail Address] and
that [Hoats’s] statements in the sworn affidavit were intended to mislead the court about such
knowledge and acquiescence.”

       Hoats’s false statements caused the Government and the courts to expend considerable
resources. First, Judge Furman and his staff had to review and consider briefing and extensive
supporting materials related to the fraud and ultimately ordered an evidentiary hearing, which did
not occur. Second, the Government conducted an extensive investigation into Hoats’s lies. (PSR
¶ 20.)

B. The Plea and Guidelines Calculation

       On October 30, 2020, the defendant pled guilty before Magistrate Judge Ona T. Wang to
Count One of the Superseding Information, perjury, in violation of Title 18, United States Code,
Section 1621. The defendant pled guilty pursuant to a plea agreement with the Government.
         Case 1:19-cr-00067-PGG Document 129 Filed 04/15/21 Page 4 of 5
                                                                                            Page 4 of 5


Under this plea agreement, the defendant’s stipulated guidelines range is 15 to 21 months’
imprisonment (the “Guidelines Range”), calculated as follows. Pursuant to United States
Sentencing Guidelines (“U.S.S.G.”) section 2J1.3(a), the base offense level is 12. Pursuant to
U.S.S.G. § 2J1.3(b)(2), three levels are added because the perjury resulted in substantial
interference with the administration of justice. Accordingly, with acceptance of responsibility
credit, the applicable Guidelines offense level is 14. On November 10, 2020, the Court accepted
the defendant’s guilty plea. (Dkt. No. 110.)

C. Discussion

           1.         Applicable Law

        As the Court is aware, the Guidelines still provide important guidance to the Court
following United States v. Booker, 543 U.S. 220 (2005), and United States v. Crosby, 397 F.3d
103 (2d Cir. 2005). Indeed, although Booker held that the Guidelines are no longer mandatory, it
also held that they remain in place and that district courts must “consult” the Guidelines and “take
them into account” when sentencing. Booker, 543 U.S. at 264. As the Supreme Court stated, “a
district court should begin all sentencing proceedings by correctly calculating the applicable
Guidelines range,” which “should be the starting point and the initial benchmark.” Gall v. United
States, 552 U.S. 38, 49 (2007).

        After that calculation, however, a sentencing judge must consider seven factors outlined in
Title 18, United States Code, Section 3553(a): (1) “the nature and circumstances of the offense
and the history and characteristics of the defendant”; (2) the four legitimate purposes of sentencing,
as set forth below; (3) “the kinds of sentences available”; (4) the Guidelines range itself; (5) any
relevant policy statement by the Sentencing Commission; (6) “the need to avoid unwarranted
sentence disparities among defendants”; and (7) “the need to provide restitution to any victims,”
18 U.S.C. § 3553(a)(1)-(7). See Gall, 552 U.S. at 50 & n.6.

        In determining the appropriate sentence, the statute directs judges to “impose a sentence
sufficient, but not greater than necessary, to comply with the purposes” of sentencing, which are:

                (A)      to reflect the seriousness of the offense, to promote respect for the law, and
                         to provide just punishment for the offense;
                (B)      to afford adequate deterrence to criminal conduct;
                (C)      to protect the public from further crimes of the defendant; and
                (D)      to provide the defendant with needed educational or vocational training,
                         medical care, or other correctional treatment in the most effective manner.

18 U.S.C. § 3553(a)(2).

           2.         A Guidelines Sentence Is Reasonable in This Case

        The Government respectfully submits that a sentence within the Guidelines Range of 15 to
21 months’ imprisonment is sufficient, but not greater than necessary, to comply with the purposes
of sentencing. The Section 3553(a) factors most applicable in this case include the nature and
         Case 1:19-cr-00067-PGG Document 129 Filed 04/15/21 Page 5 of 5
                                                                                         Page 5 of 5


seriousness of the offense, the need to provide just punishment for the offense, the need to promote
respect for the law, and the need to afford adequate deterrence to criminal conduct.

        A sentence within the Guidelines Range reflects the nature and seriousness of the offense,
provides just punishment, and promotes respect for the law. The defendant, an attorney, made
numerous false statements to Judge Furman, under oath, in a misguided attempt to conceal his
involvement in a fraud scheme perpetrated by two of his clients. Specifically, the defendant and
his clients, the Hammatts, used the federal court system in a scheme to defraud GM of millions of
dollars and a related scheme to defraud litigation funding companies. When the scheme unraveled,
and Judge Furman attempted to question the defendant and the Hammatts, the defendant lied
(repeatedly) under oath in an attempt to dodge accountability. In particular, the defendant made
false statements designed to distance himself from the fraud scheme.

        The defendant’s conduct breached his oath as an officer of the court and constituted a
serious violation of the law. This conduct is extremely serious and, if left unchecked, undermines
the faith of the public in our judicial system and the ability of courts to fairly apply the law and
decide cases. It is rather easy to file a false affidavit. Where such conduct is uncovered, whether
for the purpose of deceiving the court, avoiding liability, or furthering a fraud, it should be met
with appropriate consequences.

        A sentence within the Guidelines Range is also necessary to advance general deterrence.
As discussed above, it is all too easy to make false statements under oath and get away with it. If
relied on, these statements can cause litigants to improperly lose their case, property, or liberty.
Such deception undermines the public’s faith in the ability of U.S. courts to efficiently and fairly
administer the law. Thus, a sentence within the Guidelines Range would help in communicating
to other similarly situated individuals, including attorneys, that there is a cost to intentionally
deceiving the courts and obstructing justice.

D. Conclusion

        For the reasons set forth above, the Government respectfully requests that the Court impose
a sentence on the defendant within the Guidelines Range of 15 to 21 months’ imprisonment, as
such a sentence would be sufficient but not greater than necessary to serve the legitimate purposes
of sentencing.

                                                  Respectfully submitted,

                                                  AUDREY STRAUSS
                                                  United States Attorney

                                                  By: /s/
                                                     Nicholas W. Chiuchiolo / Jun Xiang
                                                     Assistant United States Attorney
                                                     (212) 637-1247 / 2289

cc:    Amy Gallicchio, Esq. (via ECF)
